Appeal from an order of the Supreme Court (Keniry, J.), entered May 15, 1991 in Rensselaer County, which, inter alia, denied defendant and third-party defendant’s motions for summary judgment dismissing the complaint.
In determining whether defendant violated Labor Law § 240 (1), the trier of fact must consider whether plaintiff Robert Gordon was exposed to an elevation-related risk where gravity was a factor and whether the other methods allegedly proposed by Gordon which assertedly would have allowed him to work from above the pipes would have prevented his injury (see, Ross v Curtis-Palmer Hydro-Elec. Co., 180 AD2d 385). Accordingly, Supreme Court properly denied the motions for summary judgment dismissing the complaint.
Weiss, P. J., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.